Citation Nr: 1212551	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial increased rating for post operative changes about the left patella, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable rating for multiple shrapnel scars of the left knee and thigh, with retained shrapnel fragment.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran is a member of the U.S. Army National Guards and had active service from June 2004 to September 2004 and from July 2006 to August 2007 as well as various periods of inactive service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for bilateral hearing loss and granted service connection for postoperative changes about the left patella and for multiple shrapnel scars located on the left knee and thigh, with retained shrapnel fragment.  Also at that time, the RO evaluated each disability as noncompensably disabling, effective September 1, 2007.  [Due to a recent change in the location of the Veteran's residence, jurisdiction of his appeal has been transferred to the RO in Lincoln, Nebraska.]  

During the pendency of the Veteran's appeal, and specifically a rating action dated on June 17, 2009, the Decision Review Officer (DRO) increased the disability evaluation for the service-connected left knee disorder to 10 percent, effective from September 1, 2007 (date of receipt of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an initial increased rating for the service-connected left knee disorder remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

The Veteran requested a hearing before a Veterans Law Judge at the RO.  His hearing was scheduled in November 2011, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159 (2011).   

I.  Bilateral Hearing Loss

In the present appeal, the Veteran maintains that he has bilateral hearing loss as a result of his exposure to acoustic trauma while serving as a Motor Transportation Operator in the U.S. Army National Guard.  Specifically, the Veteran contends that he had extensive noise exposure during his deployment in Iraq and has continued experiencing hearing loss since his military service.  

Under applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  In other words, that the Veteran developed some of his disabilities at some point during the time period he was a member of the U.S. Army National Guard is not enough.  Rather, to warrant service connection, the Veteran must essentially show: (1) that his claimed disabilities were incurred during a period of active duty; or (2) that he became disabled from a disease or injury during a period of active duty for training or from an injury during a period of inactive duty training.  

Turning to the Veteran's service treatment records, the Board notes that, on the September 2003 Medical Prescreen of Medical History Report, the Veteran denied experiencing any ear problems or hearing loss, and on the September 2003 examination conducted pursuant to his enlistment in the U.S. Army National Guard, he did not indicate that he had or had ever had any hearing loss or ear, nose, or throat trouble.  Also, the clinical evaluation of his ears and drums was shown to be normal, and he had a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On the authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
5
0

The Veteran's service treatment records also include a Reference Audiogram, dated in May 2006, the purpose of which was to establish a reference following "exposure in noise duties."  The Veteran denied experiencing any ear, nose, or throat problems at the time of the evaluation, and it was noted that the reference audiogram had been administered fourteen hours after his last period of noise exposure.  The results of the authorized audiological evaluation revealed the right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 10, 0, 0, 5, and 5.  For the left ear, auditory thresholds in the same frequencies were recorded 10, 0, 10, 0 and 0.  The Veteran was provided with hand formed earplugs.  The remainder of the Veteran's service treatment records is clear for any complaints or diagnosis of, or treatment for, any ear problems or hearing loss.  

During a March 2008 VA examination, the Veteran described his experiences in service and stated that he was exposed to various levels of acoustic trauma while serving in the military, to include the firing of weapons in combat, the detonation of two improvised explosive devices (IEDs) within close proximity to where he was located, and the noises and sounds produced from aircraft equipment and diesel trucks while fulfilling his military duties.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

The Veteran's available DD 214s reflect that his military occupational specialty (MOS) was that of a Motor Transportation Operator during his periods of active service.  His DD Form 214 for his last period of active service (from July 2006 to August 2007) reflects that he had service in Kuwait/Iraq from October 2006 to June 2007, that he served in a designated imminent danger pay area, and that among his awards and decorations he received the Iraq Campaign Medal, the Purple Heart, and the Combat Action Badge.  Furthermore, the Veteran's service treatment records corroborate his assertions that he was within close range to several IED explosions in service.  As such, there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. §1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  The questions remain however, whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 & Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran was afforded a VA audiological examination in March 2008, at which time he relayed his military history and underwent an audiological evaluation, the results of which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
15
LEFT
5
5
10
10
10

Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 100 percent in both ears.  Based on this evaluation of the Veteran, the examiner diagnosed the Veteran with clinically normal hearing in the bilateral ears.  

The Veteran underwent another VA audiological evaluation in April 2009, at which time he discussed the impact of his hearing loss on his daily life as well as his occupation.  The results of the authorized audiological evaluation revealed the right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 5, 15, 5, 20, and 20. For the left ear, auditory thresholds in the same frequencies were recorded 10, 5, 10, 15 and 10.  Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 100 percent in both ears.  Based on these audiometric results, the examiner diagnosed the Veteran with clinically normal hearing in the bilateral ears.  

Both the March 2008 and April 2009 audiological examination results show that the Veteran had normal hearing acuity bilaterally.  These findings did not meet the requirements under 38 C.F.R. § 3.385 for a hearing loss disability for VA service connection purposes.  However, the record reflects that the Veteran had 62 days of National Guard service in 2009, and 63 days of National Guard service in 2010.  Furthermore, in his August 2009 substantive appeal, he stated that his hearing had worsened since his last audiological evaluation.  The service treatment records pertaining to the Veteran's periods of service with the Army National Guard during these years are not associated with his claims file.  As these records may provide information regarding the Veteran's current hearing condition, his claim should be remanded so that the RO can attempt to obtain and associate with his claims file a complete copy of his service treatment records pertaining to his service with the National Guard since his separation from active service in 2007.  See 38 C.F.R. § 3.159(c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

In addition, e-mail correspondence dated in February 2008 reflects that the RO had some difficulty locating and obtaining the Veteran's service treatment records.  While it appears that the majority of the Veteran's service treatment records have since been retrieved and associated with his claims file, as this claim is being remanded to secure the Veteran's more recent service treatment records, any outstanding service treatment records pertaining to the Veteran's periods of active service (from June 2004 to September 2004 and from July 2006 to August 2007) which are not already associated with the claims file should be obtained as well-to the extent that they are available.  

In accordance with its duty to assist, VA must also provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the medical evidence of record does not reflect a current hearing loss disability for VA purposes, in light of the facts that the Board has conceded the Veteran's in-service noise exposure, that the Veteran has continued to participate in active and/or inactive duty for training sessions since his last period of active service, and that he believes that his hearing acuity has worsened since his last audiological evaluation in April 2009, the Board concludes that a remand for another VA audiological examination and opinion is required.  

II.  Increased Rating Claims

The Veteran's service-connected left knee disorder is currently evaluated as 10 percent disabling, and the multiple shrapnel wound scars located on his left lower extremity are currently evaluated as noncompensably disabling.  After a complete and thorough review of the claims folder, the Board finds that a remand of the claims for increased ratings for these disabilities is required to allow for further development of the record.  

      A.  Left Knee Disorder

During his period of service in Iraq, the Veteran sustained a patellar fracture to his left knee, when an IED located underneath his vehicle exploded while he was inside it.  His service treatment records reflect that he underwent an open reduction and internal fixation procedure on his left knee and received several weeks of rehabilitative care prior to his separation from service.  

During the March 2008 VA examination, the Veteran complained of pain and weakness in his bilateral knees.  According to the Veteran, he avoids walking more than 60 feet and is unable to run any distance or carry more than 150 pounds as a result of his left knee condition.  Upon physical examination, the  range of motion of the Veteran's left knee was shown to be from 0 to 120 degrees and 0 to 135 degrees after repetitive movement.  While the Veteran complained of pain in his left knee after repetitive movement, there were no other observed manifestations of pain during range of motion testing.  The examiner also noted that the Veteran displayed good stability to varus and valgus stress and anterior/posterior movement and that the McMurray's test produced negative results.  In addition, the Veteran underwent X-rays of his left knee, the results of which showed a small radiopaque foreign body in the soft tissues anterior to the distal left femur.  The impression derived from the X-rays revealed post-operative changes about the patella with no acute-appearing bony abnormalities.  Based on her review of the medical records, as well as her discussion with, and physical examination of the Veteran, the examiner diagnosed the Veteran with post-operative changes about the left knee patella.  

The more recent VA treatment records show that the Veteran has continued seeking care and treatment for his left knee.  Indeed, the Veteran was seen at the VA Medical Center (VAMC) in Cheyenne, Colorado in February 2009, at which time he described increasing pain in his left knee and stated that he "[c]an't sleep because of knee pain."  In March 2009, the Veteran presented at the orthopedic clinic with complaints of pain in the anterior aspect of the knee that was exacerbated during certain activities such as stair climbing.  Upon physical examination, the examiner observed there to be "minimal if any sub patellar crepitus" during range of motion, "some tenderness to palpation particularly on the lateral patellar margin," and "some tenderness with patellar compression."  Based on her evaluation of the Veteran, the treatment provider determined that the Veteran's left anterior knee pain is most likely secondary to posttraumatic arthritis related to the patellar fracture.  She also noted that the Veteran could have some radicular pain but added that this was "quite a bit less likely." 

In his August 2009 substantive appeal, the Veteran stated that his left knee disorder-specifically with regard to his range of motion during extension and flexion of this extremity-had worsened in severity and added that he was experiencing frequent locking episodes with pain and instability of his left knee.  The record further reflects that the Veteran has not been afforded a VA orthopedic examination in connection with his left knee disorder since the March 2008 evaluation over four years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's assertions, as well as the more recent VA medical records which reflect ongoing treatment for the Veteran's left knee, and given that the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

	B.  Multiple Shrapnel Scars of the Left Knee and Thigh

In addition to the patellar fracture in his left knee, the Veteran also sustained multiple scars on his left knee and thigh as a result of the June 2007 IED explosion.  He was most recently afforded a VA examination in connection to the shrapnel wounds on his left knee and thigh in March 2008.  During this examination, the Veteran described the circumstances surrounding this in-service incident and stated that the IED "blew up through the floor [of the vehicle], cut his left kneecap, and penetrated [his] bilateral thighs with shrapnel."  According to the Veteran, there is metal in the back of his left thigh that is 'working its way out'.  The Veteran also reported weakness in his left leg as compared to his right leg and stated that he experiences a throbbing sensation in his left thigh which usually lasts for an hour after being on his feet for a full day.  

Upon physical examination, the Veteran's shrapnel scars are more red when compared to the surrounding tissue.  The examiner also observed no loss of function or keloid formation due to these scars and noted that the scars were nontender to palpation and freely movable.  The examiner described two scars lateral and superior to the left patella which measure 2 centimeters (cm) by 0.5 cm, and 1 cm by 0.5 cm in length.  The examiner also observed two scars on the left lateral thigh region which measure 6 cm by 4 millimeters (mm), and 2 cm by 0.5 cm in length, with a 2 mm depression.  In addition, the examiner also noted there to be a "[s]ubcutaneous palpable fragment", which measured 10 mm in diameter and was located in the posterior mid thigh region.  The Veteran also underwent an X-ray of the left femur region, the results of which revealed a "[r]adiopaque foreign body about the mid portion of the left femur."  Based on discussion with, and evaluation of, the Veteran, the examiner diagnosed multiple shrapnel scars of the left knee and thigh and retained shrapnel fragments in the thigh.  

In the February 2009 notice of disagreement (NOD), the Veteran stated that he continues experiencing pain and instability as a result of the shrapnel fragments lingering in his left thigh region.  During an April 2009 VA examination in connection to various health-related issues that are currently not on appeal, the VA examiner observed the Veteran's shrapnel injuries as a result of the IED explosion in service, and noted that these injuries "resulted in muscle, joint and bone injuries."  

In this regard, the Board finds that a remand is necessary for another VA examination to ascertain all of the manifestations of the Veteran's service-connected shrapnel scars of the left knee and thigh.  First, the Board notes that the March 2008 VA examination is inadequate with respect to the nature and severity of the Veteran's multiple shrapnel scars injuries.  Indeed, the examiner did not explain whether the Veteran's scars were associated with underlying soft tissue damage, nor did she discuss whether there was frequent loss of covering of skin over the multiple scars.  Secondly, the Veteran's complaints of weakness and a throbbing sensation in his left leg appear to suggest the possibility of additional symptomatology besides scarring associated with the service-connected shrapnel wound of the left thigh.  Indeed, during the March 2009 VA treatment session in connection to his left knee disorder, the treatment provider noted possible signs of "radicular pain", and it is unclear whether this 'radicular pain' may also stem from the Veteran's shrapnel wound injuries in his left knee and thigh region.  Furthermore, the April 2009 VA examiner noted that the Veteran's shrapnel injuries have resulted in some muscle injuries, although he did not identify the muscle group injured by the shrapnel wound of the left knee and thigh.  

Moreover, no VA examiner has provided evidence of the extent of the Veteran's shrapnel wounds in connection to any affected muscles.  In this case, clarification of the nature and extent of the service-connected multiple shrapnel scars of the left knee and thighs, with retained shrapnel fragment, is necessary, as the clinical findings appear to include musculoskeletal and neurological manifestations.  It is the Board's view that it is appropriate to look at the criteria set forth in additional diagnostic codes which clearly encompass this symptomatology, because separate disability ratings may be assigned for distinct disabilities resulting from the same injury, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

In light of the above considerations, the Board concludes that a remand is necessary for another VA medical examination to 1) determine the current severity of the Veteran's service-connected multiple shrapnels scars of the left knee and thighs, with retained shrapnel fragment, and 2) to assess whether there are any other residuals, to include muscle and/or neurological damage, as a result of these shrapnel wounds.  

In addition, during the pendency of this appeal, the regulations pertaining to the evaluation of the skin were amended, effective October 23, 2008.  See 73 Fed. Reg. 54, 708 (2011) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  Generally, where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g); 38 C.F.R. §3.114.  Thus, the Veteran's claim is affected and is subject to the amended regulation.  While the Veteran's claim was pending prior to the regulation changes, he can still request to have his claim reviewed on the revised regulations.  However, the Board notes that the Veteran has not been notified of the amended regulation, and has not been provided with a copy of such regulation.  As such, the Board finds that he should be provided with such information upon remand, and if he chooses, the Agency of Original jurisdiction should consider this new criteria in the adjudication of the claim regarding the evaluation of the service-connected left knee scars.  

Finally, on remand, an effort should be made to obtain any medical records pertaining to ongoing treatment the Veteran has received for his hearing condition, his service-connected left knee disorder, as well as any residuals stemming from his service-connected multiple shrapnel scars on the left knee and thigh that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran at his most recent address of record, and notify him of the amended regulation changes for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. §4.118, Diagnostic Codes 7800-7805 (October 23, 2008).  

2. Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, or the Adjutant General's Office in the State where the Veteran served with the National Guard, or other appropriate source, and: 

a. Request the Veteran's service treatment records from his periods of service with the Army National Guard in 2009 and 2010 as well as any outstanding service treatment records pertaining to his periods of active service (June 2004-September 2004; and July 2006-August 2007) that are currently not associated with his claims file.  

b. Also, verify his dates of service including his periods of active duty, active duty for training, and inactive duty for training, including any such service in 2009 and 2010 and between September 2003 and May 2004.  All pertinent service personnel records obtained pursuant to this request should be associated with the claims folder.  

Efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims folder.  

3. Request relevant records pertaining to any treatment that the Veteran has received for his hearing loss, left knee, and shrapnel scars of his left knee and thigh from the VAMC in Cheyenne, Colorado, dating from March 2009 to the present.  All such available documents should be associated with the claims file.  

4. Then, accord the Veteran a VA audiological examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and VA treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  The examiner should specifically take note of the Veteran's DD-214 which reflects that he received the Combat Action Badge and the Purple Heart.  

For any hearing loss disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to his military service, to include his conceded exposure to acoustic trauma in service.  Complete rationale should be provided for all opinions expressed.  

5. In addition, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected postoperative changes about his left patella.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with this service-connected left knee disorder should be noted in the examination report.  Specifically, the examiner should discuss any limitation of motion, instability, or ankylosis associated with this disorder.  Also, the examiner should discuss whether the Veteran's left knee disorder exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left knee repeatedly over a period of time.  

Moreover, the examiner should specifically comment on the impact of the Veteran's service-connected left knee disability upon his industrial activities, including his ability to obtain and to maintain employment.  

A complete rationale for all opinions expressed must be provided.  

6. Also, schedule the Veteran for appropriate VA examinations to determine the current nature and severity of the multiple shrapnel scars on his left knee and thigh, with retained shrapnel fragments.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  Untouched photographs of the affected areas should be included with the examination report.  

Scar Examination - The examiner should examine the Veteran's left knee and thigh and describe the manifestations of the scar(s), to include a measurement of the length and width of the scar(s); the area of the scar(s) in square inches; and whether the scar(s) is/are poorly nourished, has repeated ulceration, is deep or superficial (a deep scar is one associated with underlying soft tissue damage), is unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar), is tender or painful on examination, and causes limitation of motion of any body part.  A complete rationale for all opinions expressed must be provided.  

Muscle Injury Examination - The examiner should identify each muscle group injured by the shrapnel wound of the Veteran's left knee and thigh.  The examiner must comment upon the nature, extent, and current degree of impairment manifested by such muscle damage and by any residual neurological disability associated with the left knee and thigh shrapnel injury. 

Specifically, with regard to any muscle injury or peripheral nerve injury identified, the examiner should comment on the degree of injury involved and any functional impairment that results.  In particular, the examiner must comment on whether the disability associated with any affected muscles or peripheral nerves would be considered slight, moderate, moderately severe, or severe.  The examiner should also comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement. 

In addition, the examiner should specifically comment on the impact of the Veteran's service-connected multiple shrapnel scars of his left knee and thigh upon his industrial activities, including his ability to obtain and to maintain employment.  

Complete rationale should be provided for all opinions given.  

7. Following completion of the above, re-adjudicate the issues of entitlement to service connection for bilateral hearing loss, entitlement to a disability rating greater than 10 percent for the service-connected post operative changes about the left patella, and entitlement to a compensable rating for the multiple shrapnel scars of the left knee and thigh, with retained shrapnel fragment.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


